DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2020, 4/30/2021, 11/292021, and 4/13/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oshima (US 20210166958 A1)

With regards to claim 1. Oshima disclose(s):
A plug (20; figs 1-14) for use in an electrostatic chuck, comprising: 
a polymer sleeve (200; [0048]; the examiner takes the position that “ceramic”, “quartz”, and “silicon” involves a polymer) having a central opening (see space occupied by annotated “core” in drawing below); and 
a core (202) disposed in the central opening of the polymer sleeve (see annotated “core” in central opening of 20 in drawing below), the core having a central protrusion (see “protrusion” in annotated drawing) and a peripheral ledge (see “peripheral ledge” in annotated drawing), wherein an outer surface of the core includes a helical channel (2020 [0050]) extending from a lower surface of the core (bottom surface of 202) towards the peripheral ledge to at least partially define a gas flow path through the plug ([0050, 0052]) , and wherein the peripheral ledge is disposed between an upper surface of the polymer sleeve and the lower surface of the core (see peripheral ledge between surface and lower surface in annotated figure below).

    PNG
    media_image1.png
    602
    719
    media_image1.png
    Greyscale


With regards to claim 2. Oshima disclose(s):
The plug of claim 1, 
wherein the peripheral ledge includes a plurality of raised portions (see raised portions between 2021 in figs 4 and 10) extending from the peripheral ledge, wherein the plurality of raised portions define a plurality of radial channels therebetween (see channels between 2021 and plurality of central 201s in fig 10).

With regards to claim 3. Oshima disclose(s):
The plug of claim 2, 
wherein the core includes an inner annular channel disposed between the plurality of raised portions and an outer surface of the central protrusion (see channels between 2021 and plurality of central 201s in fig 10) and the gas flow path extends from the lower surface of the core to the inner annular channel via the plurality of radial channels (outputs of 2021 in fig 10; see gas flow from 2021 towards passages 300-301 which involves channels between 2021 and plurality of central 201s in fig 10).

With regards to claim 4. Oshima disclose(s):
The plug of claim 2, 
wherein the plurality of raised portions comprise four raised portions.

    PNG
    media_image2.png
    430
    417
    media_image2.png
    Greyscale

With regards to claim 5. Oshima disclose(s):
The plug of claim 2, 
wherein an upper surface of the plurality of raised portions is substantially coplanar with the upper surface of the polymer sleeve.

    PNG
    media_image3.png
    202
    423
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 20210166958 A1) in view of Sasaki (CN 101795528)

With regards to claim 6. Oshima disclose(s):
The plug of claim 1, 
Oshima does not disclose(s):
wherein the polymer sleeve is made of polytetrafluoroethylene.
Sasaki teaches
wherein the polymer sleeve (6; fig 1 [0057]) is made of polytetrafluoroethylene [0057].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Oshima by implementing the polymer sleeve is made of polytetrafluoroethylene as disclosed by Sasaki in order to efficiently insulate a gas path as taught/suggested by Sasaki ([0057]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 20210166958 A1) in view of Matyushkin (WO 2020092412 A1)

With regards to claim 7. Oshima disclose(s):
The plug of claim 1, 
Oshima does not disclose(s):
wherein the core is made of aluminum oxide (A1203) or aluminum nitride (AIN).
Matyushkin teaches
wherein the core is made of aluminum oxide [0026].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Oshima by implementing the core is made of aluminum oxide as disclosed by Matyushkin in order to improve utilization time/coefficient as taught/suggested by Matyushkin ([0024]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 20210166958 A1) in view of Pilgrim (US 20200105568 A1)

With regards to claim 8. Oshima disclose(s):
The plug of claim 1, 
Oshima does not disclose(s):
wherein a lower edge of the core is chamfered.
Pilgrim teaches
wherein a lower edge of the core is chamfered ([0052]; the examiner takes the position that “beveled edges” involves chamfered sides i.e. lower side).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Oshima by implementing the a lower edge of the core is chamfered as disclosed by Pilgrim in order to reduce the mean free path of the thermal conductance gas while reducing the presence of voids within gas delivery channels as taught/suggested by Pilgrim ([0040]).

Allowable Subject Matter
Claim(s) 9-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 9: the prior art fail to disclose a/an electrostatic chuck for use in a substrate processing chamber requiring:
a plug disposed in the cavity, wherein the plug comprises a core disposed in a central opening of a polymer sleeve, wherein the core includes a central protrusion and a peripheral ledge extending from the central protrusion to an outer surface of the core, and wherein the outer surface of the core includes a helical channel extending from a lower surface of the core towards the peripheral ledge; and a gas flow path extending from the lower surface of the metallic base plate to the upper surface of the dielectric plate via the helical channel, in combination with other limitations of the claim.
With regards to claim(s) 16: the prior art fail to disclose a/an electrostatic chuck for use in a substrate processing chamber requiring:
a plug disposed in each one of the plurality of cavities and the plurality of openings, wherein the plug includes a helical channel; a gas flow path extending from the lower surface of the metallic base plate through the helical channel to the upper surface of the dielectric plate; and a porous plug disposed in the gas flow path in the metallic base plate and opposite the plug, wherein the porous plug includes a central portion and a peripheral portion, wherein the central portion is raised with respect to the peripheral portion, in combination with other limitations of the claim.
With regards to dependent claim(s) 10-15 and 17-20; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SHIRAISHI US 20200286768 A1

    PNG
    media_image4.png
    242
    526
    media_image4.png
    Greyscale

Yamaguchi US 9627240 B2

    PNG
    media_image5.png
    326
    486
    media_image5.png
    Greyscale

Comendant US 20160352260 A1

    PNG
    media_image6.png
    398
    518
    media_image6.png
    Greyscale

Goto US 20090230636 A1

    PNG
    media_image7.png
    274
    544
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    231
    293
    media_image8.png
    Greyscale

Kellogg US 20170243726 A1

    PNG
    media_image9.png
    186
    323
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    210
    272
    media_image10.png
    Greyscale

Yang KR 20110058058 A

    PNG
    media_image11.png
    249
    341
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    152
    237
    media_image12.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2896